Citation Nr: 1107478	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania 


THE ISSUES

Whether waiver of recovery of an indebtedness in the calculated 
amount of $36,441.00 is precluded because of bad faith on the 
Veteran's part.

Entitlement to waiver of recovery of an indebtedness in the 
calculated amount of $36,441.00 is on the basis of equity and 
good conscience.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a decision issued by the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania in May 2009, in which it found the Veteran had acted 
in bad faith in the creation of the overpayment.

The Veteran and his father testified at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in December 2010.  
A transcript of the hearing is associated with the claims files.

As a result of the following decision finding no bad faith, the 
issue of waiver of recovery of the overpayment on the basis of 
equity and good conscience is addressed in the REMAND that 
follows the order section of this decision. 


FINDINGS OF FACT

1.  The Veteran received additional VA benefits from an 
erroneously issued retro check, in the amount of $30, 731.20, and 
an award later reduced due to removal of spouse and stepchild, in 
the amount of $5,709.80, resulting in a total overpayment of 
$36,441.00.

2.  The record does not establish that the Veteran intended to 
seek an unfair advantage with knowledge of the likely 
consequences.


CONCLUSION OF LAW

The overpayment of VA benefits did not result from bad faith on 
the part of the Veteran.  38 U.S.C.A. § 5302(c) (West 2002); 38 
C.F.R. § 1.965(b)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the Veterans 
Claims Assistance Act (VCAA) are applicable to the appeal.  The 
VCAA and implementing regulation do not apply in waiver cases 
because the statutory right to request waiver of recovery of 
indebtedness within Chapter 53 of Title 38 of the United States 
Code contains its own notice provisions.  See Lueras v. Principi, 
18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 
132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).  
Accordingly, the Board will proceed to address the merits of the 
appeal.

Legal Criteria

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver, and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

The United States Court of Appeals for Veterans Claims (Court) 
has defined bad faith as "a willful intention to seek an unfair 
advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  
The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an 
unfair or deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection with a 
debt arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

Analysis

The record reflects that in February 2007, the Chittenden County 
Probate Court (CCPC) in the State of Vermont appointed a 
financial guardian to the Veteran per his desire for assistance 
with the management of his affairs.

In a March 2007 rating decision, the RO in Manchester, New 
Hampshire proposed a finding of incompetency on the part of the 
Veteran, based upon the report of a March 2007 VA examination for 
posttraumatic stress disorder (PTSD) indicating that he was not 
competent to handle his financial affairs due to the service-
connected PTSD.  In this rating decision, the Veteran was granted 
a 100 percent disability rating for his PTSD with alcohol abuse.

By a rating decision in July 2007, the RO in White River 
Junction, Vermont, found the Veteran not competent to handle 
disbursement of funds.

A Field Examination Report completed by the RO in White River 
Junction in September 2007 found that the Veteran was divorced on 
May [redacted], 2003, and was no longer housing or providing support for 
his stepchild.

On October 16, 2007, the RO sent the Veteran a letter informing 
him of an error in processing his compensation benefits, the 
proposed action to reduce his monthly compensation, and the 
corrective action taken based on a change in dependent status.  
Specifically, the Veteran was informed that he was paid as 100 
percent service-connected with two dependents from June 1, 2003, 
until the present time when he was to only receive payment at the 
50 percent rating with two dependents from June 1, 2003, to March 
1, 2004.  In addition, he was notified that he should have only 
received an increase in compensation benefits to 70 percent with 
two dependents from March 1, 2004, to August 1, 2005.  He was 
notified that the aforementioned actions created an overpayment 
of $30,731.20, with subsequent correspondence informing him of an 
additional overpayment of $5,709.80 due to a change in dependent 
status stemming from his divorce and removal of his stepchild as 
a dependent. 

On October 19, 2007, the CCPC terminated the voluntary financial 
guardianship per the Veteran's request as he stated that the 
guardianship's services were too costly and that he was fully 
competent to manage his affairs.

Subsequently in October 2007, the former financial guardian 
attempted to return the $30,731.20, but the check sent to VA was 
returned due to insufficient funds.  The former guardian later 
informed VA that the Veteran spent the funds, that both the 
guardian and the Veteran knew the money had to be returned, and 
that the guardian was no longer representing the Veteran.

In November 2007, the Veteran submitted a request for waiver of 
his debt of $30,731.20.  He stated that the overpayment was not 
the result of his actions but was created by an error on the part 
of VA.  He also stated that he was not able to repay the debt as 
it would cause financial hardship.

In December 2007, the Veteran submitted a request for waiver of 
his debt of $5,709.80, asserting that the overpayment was due to 
VA administrative error.

In a rating decision in June 2008, the RO found the Veteran 
competent, based upon the findings of the CCPC and the report of 
a VA examination conducted in June 2008, showing he was competent 
for VA purposes.

In the Committee's decision on waiver of indebtness in May 2009, 
it outlined that an award erroneously issued a retro check on 
October 4, 2007, in the amount of $30,731.20.  In addition, an 
award reducing compensation effective June 1, 2003, due to 
removal of spouse and stepchild, was issued on October 12, 2007, 
creating an overpayment of $5,709.80.  The Committee found that 
the Veteran's failure to return the total debt of $36,441.00, 
which he knew was erroneously placed in his account, constituted 
bad faith, precluding the grant of waiver.

The Veteran testified before the undersigned VLJ in December 2010 
that he notified VA of his divorce, specifically informing his VA 
psychiatrists.  The Veteran also testified as to his confusion in 
receiving the overpayment; accessed his bank account on a day in 
which he was probably drinking/probably intoxicated; and spent 
the money because it was "his money."  The Veteran's father 
testified as to how his son was going through a difficult time; 
was drinking very heavily; was not thinking in a clear mind; and 
was not thinking with a culpable mind.

Initially, the Board must render a determination as to whether 
the debt was incurred through fraud or in bad faith.  See Ridings 
v. Brown, 6 Vet. App. 544, 546 (1994).

A debtor's conduct is deemed to constitute "bad faith" if such 
conduct, although not undertaken with actual fraudulent intent, 
is undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss to 
the government.  A debtor exhibits "lack of good faith" where the 
debtor's conduct shows an absence of honest intention to abstain 
from taking unfair advantage of the government.  Any 
"misrepresentation of material fact" must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b).

In this case, the Board concludes the evidence does establish any 
intent by the Veteran to deceive or take unfair advantage in the 
creation of the indebtedness as he was found to be incompetent 
from July 2007 to June 2008, during the time in which the 
overpayment occurred.  Moreover, the Veteran is 100 percent 
service-connected for PTSD with alcohol abuse and asserts that 
intoxication was a factor in his actions.

The Board accordingly finds no legal bar to the requested waiver. 






ORDER

To the extent that bad faith on the part of the Veteran is not 
found and consideration of whether waiver of recovery of an 
overpayment of VA benefits is not precluded, the appeal is 
granted.


REMAND

The remaining issue to be decided in this case is whether waiver 
of recovery of the overpayment is warranted on the basis of 
equity and good conscience.  This issue must initially be 
considered by the Committee after undertaking any indicated 
development.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Any indicated development should be 
completed.

2.  Thereafter, adjudicate the Veteran's 
claim for waiver based on the application 
of the standard of equity and good 
conscience.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


